Citation Nr: 1037037	
Decision Date: 09/29/10    Archive Date: 10/05/10	

DOCKET NO.  04-06 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware


THE ISSUE

Entitlement to service connection for diabetes mellitus, Type II, 
claimed as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to March 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the VARO in Salt 
Lake City, Utah, that denied entitlement to the benefit sought.  

A review of the record reveals that in January 2006, the Veteran 
provided testimony at a hearing before a Veterans Law Judge in 
Washington, D.C.  The case was then remanded for further 
development in March 2006.  In a decision dated in June 2008, the 
Board denied service connection for diabetes mellitus.  The 
Veteran then appealed the decision to the United States Court of 
Appeals for Veterans Claims (Court).  In March 2009, based on a 
Joint Motion for Remand (Joint Motion), the Court issued an Order 
remanding the matter to the Board for adjudication consistent 
with the Joint Motion.  

Following review of the claims file by a VA physician in 
September 2009, the case was returned to the Board and in an 
April 2010 decision, the Board again denied service connection 
for diabetes mellitus, claimed as due to herbicide exposure.  The 
Veteran again appealed the determination to the Court.  In 
August 2010, based on a Joint Motion, the Court issued an Order 
remanding the matter to the Board for adjudication consistent 
with the Joint Motion.  

The appeal is again REMANDED to the RO by way of the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran should further action be required.  


REMAND

In the instant case, the Veteran alleges that he has diabetes 
mellitus due to his exposure to herbicides, including Agent 
Orange, during his service in Japan in 1967.  The Veteran claims 
that his duties also while serving in Japan required him to get 
rid of weeds surrounding the barracks and hangers.  To do so, he 
states that he sprayed some sort of chemical on the weeds, and it 
caused the leaves to turn brown and die.  He claims that on one 
occasion he returned a week later to the sprayed area and removed 
the dead weeds.  A service comrade has submitted a statement 
indicating that the chemical involved was an unknown, reddish 
brown substance that was reportedly delivered to Japan in 55 
gallon drums marked with orange bands.  The service comrade and 
the Veteran essentially believe the liquid sprayed came from a 
detachment in Vietnam.  

The Board has no reason to find the Veteran's accounts inherently 
incredible at this juncture.  The Board is aware that the service 
department has not been able to verify that Agent Orange was 
stored, tested, or used in Japan in any capacity during the year 
1967.  However, the Board believes that another attempt should be 
made for additional research to investigate any potential 
herbicide exposure.  

Pertinent provisions of the VA Adjudication Manual set forth 
procedures that VA must follow to verify herbicide exposure in 
locations other than Republic of Vietnam or along the 
demilitarized zone in Korea.  Specifically, the M21-1-R provides 
that the following development should be performed:  

(a) Ask the Veteran for the approximate dates, location, and 
nature of the exposure.  

(b) Furnish the Veteran's description of exposure to compensation 
and pension service by email and VA at VA-VBAWAS/CO/211/Agent 
Orange and request a review of the Department of Defense's 
inventory of herbicide operations to determine whether herbicide 
was used as alleged.  

(c) If Compensation and Pension Service review does not confirm 
that herbicides were used as alleged, submit a request to the 
United States Joint Services Records Research Center (JSRRC) for 
verification of exposure to herbicides.  See M21-1 MR, Part IV, 
Subpart ii, Chapter 2, Section C, Para. 10 (n).  

The evidentiary development procedures provided in VBA's 
Adjudication Procedure Manual, M21-1, are binding.  See Patton v. 
West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed 
to comply with the duty to assist requirement when it failed to 
remand the case in compliance with the evidentiary development 
called for by the M21-1).  

In view of the foregoing, the case is again REMANDED for the 
following:  

1.  VA should, once again, ask the Veteran 
to specify, in as detailed a fashion as 
possible, the circumstances surrounding the 
claimed stressor incidents which reportedly 
occurred in Japan.  He should specify, to 
the extent possible, the location and date 
of each event identified (within a 60 day 
period), the unit to which he was assigned 
at the time, and the full names of the 
other individuals participating, if known, 
in addition to any other identifying 
information which may be relevant.  The 
Veteran's response should be associated 
with the claims file.  

2.  VA should furnish the Veteran's 
description of Agent Orange/chemical 
exposure to the compensation and pension 
service by way of email (addressed to 
VAVBAWAS/CO/211/Agent Orange and request a 
review of the Department of Defense 
inventory of herbicide operations to 
determine whether herbicides of any type 
were used at Atsugi, Japan, in April and 
May 1967.  If the review does not confirm 
the use of herbicides as alleged, VA should 
submit a request for verification of 
exposure to herbicides to the JSRRC.  VA 
should also arrange for the development to 
ascertain whether the Veteran might have 
been exposed to any other toxic chemicals 
(and if so, the nature of the chemicals and 
the extent of exposure) in the course of 
his duties using liquid weed killer in 
Japan.  

3.  If the above evidence verifies any 
exposure to tactical or nontactical 
herbicides such as commercial pesticides 
used in mosquito eradication or other pest 
control, the VA should obtain an addendum 
opinion from the physician who examined the 
Veteran in September 2009, if possible.  
Prior to rendering the addendum opinion, 
the examiner should be provided a statement 
as to the verified type of exposure the 
Veteran had in Japan.  Thereafter, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that any current diabetes mellitus is 
related to such verified exposure.  The 
claims folder must be made available to the 
examiner.  The examiner must provide the 
reasons and bases for any medical opinion 
given.  If it is not feasible to answer any 
particular question or follow a particular 
instruction, the examiner should so 
indicate and provide an explanation.  

4.  VA should then readjudicate the claim 
of service connection for diabetes 
mellitus.  If the benefit remains denied, 
VA should issue an appropriate Supplemental 
Statement of the Case and afford the 
Veteran and his representative the 
opportunity for response.  The case should 
then be returned to the Board for, if 
otherwise in order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



